Title: To James Madison from Caesar Rodney, 21 April 1807
From: Rodney, Caesar
To: Madison, James



My Dear Sir,
Wilmington April 21. 1807.

I received your favor of the 17th. by the mail of yester day,  You will find by my letter to the President I had anticipated his wishes on the subject of the witnesses who may attend on White’s case.  I enclose to you under my letter to him, for your perusal of it, & also of the letter from my father; & I will thank you afterwards, to forward them.  I observe that a number of Burr’s men have been imprisoned as they could not promise bail.  With great respect I am Dear Sir Yours Very Sincerely

C A. Rodney

